11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Jason Garms,                                     * From the 220th District Court
                                                   of Comanche County,
                                                   Trial Court No. 23017.

Vs. No. 11-19-00015-CV                           * December 18, 2020

Comanche County,                                 * Memorandum Opinion by Trotter, J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.